Citation Nr: 1339127	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  11-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation of gastroesophageal reflux disease (GERD) as of October 3, 2007, and a disability evaluation in excess of 20 percent as of September 23, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which established service connection and assigned an initial noncompensable rating as of October 3, 2007.  In November 2010, the rating was increased to 20 percent as of September 23, 2010. 

In September 2013, the Veteran's representative submitted a letter indicating that attached was a request from the Veteran to withdraw all issues on appeal; however, the attached statement from the Veteran merely withdraws his request for a Personal Hearing.  Absent clarification from the Veteran, the Board will presume that the Veteran's statement more accurately reflects his wishes and proceed with the adjudication of his claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that service connection for GERD was granted based on the finding that this disability is permanently aggravated by the Veteran's service connected PTSD.  

Service connection may be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a non-service-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439  (1995) (en banc). Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a non-service-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b). The amendment essentially requires that a baseline level of severity of the non-service-connected disease or injury must be established by medical evidence created before the onset of aggravation.  The Veteran's claim for service connection was received after the amendment. 

In this case, the RO indicated that prior to aggravation, the Veteran's GERD was considered 10 percent disabling, prior to and following aggravation.  The basis for this finding is unclear.  The Board finds that a medical opinion is required to determine, if possible, the baseline severity of the Veteran's GERD, that is, the degree of disability existing prior to the aggravation the disability by his service connected PTSD.  If such an opinion cannot be provided without resorting to speculation, the examining physician should so state.  Thereafter, an opinion should be provided as to the current severity of the GERD.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination. Following a review of the claims file and an examination of the Veteran, the VA examiner is asked to determine the baseline severity of the Veteran's GERD, that is, the degree of disability prior to aggravation by PTSD.  A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

Thereafter, the VA examiner should provide an opinion as to the current severity of the Veteran's GERD.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

